TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00177-CR
                                      NO. 03-13-00268-CR



                              Reynaldo Hernandez, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
                    NOS. D-1-DC-12-203066 & D-1-DC-12-203067
                 HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant has filed a fourth motion for extension of time to file his brief, asking to

have the deadline extended to March 3, 2014. We grant the motion but caution counsel that no

further extensions will be granted. Appellant’s brief is due no later than March 3, 2014.

               It is so ordered on February 12, 2014



Before Justices Puryear, Goodwin, and Field

Do Not Publish